Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    21-OCT-2019
                         SCWC-XX-XXXXXXX            11:04 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    MARLENE TIM SING, individually and as Next Friend to her
   daughter, Makalika Tim Sing, a minor, and as her Personal
Representative for the Estate of DALE KANANI TIM SING, Deceased;
       DALE CORDERO, KALE TIM SING, and LOKELANI TIM SING,
                Respondents/Plaintiffs-Appellants,

                               vs.

        KONRAD K. MOSSMAN, HUIHUI LAVON KANAHELE-MOSSMAN,
    Petitioners/Defendants/Cross-Claim Plaintiffs/Cross-Claim
                      Defendants/Appellees,

                               and

       COUNTY OF HAWAI#I, Respondent/Defendant/Cross-Claim
            Defendant/Cross-Claim Plaintiff/Appellee,
                          (3CC051000297)
                       ____________________

KASSY ASTRANDE, individually and as Guardian Ad Litem of MCKENZIE
       TIM SING, a minor, Respondent/Plaintiff-Appellee,

                               vs.

        KONRAD K. MOSSMAN, HUIHUI LAVON KANAHELE-MOSSMAN,
          Petitioners/Defendants/Cross-Claim Plaintiffs/
                 Cross-Claim Defendants/Appellees,

                               and

                        COUNTY OF HAWAI#I
           Respondent/Defendant/Cross-Claim Defendant/
                 Cross-Claim Plaintiff/Appellee.
                          (3CC051000413)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX)
          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner Konrad K. Mossman’s application for writ of

certiorari filed on August 26, 2019, is hereby rejected.

          DATED:   Honolulu, Hawai#i, October 21, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson